         Case 5:20-cv-00250-MTT Document 34 Filed 02/05/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

CORNELIUS SMART,

              Plaintiff,
                                                             CIVIL ACTION
v.
                                                             CASE NO.: 5:20-CV-250(MTT)
WEST CREEK FINANCIAL, INC.,

              Defendant.
                                           /

           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Cornelius Smart, an individual, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby

gives notices that the above-styled action is voluntarily dismissed without prejudice against the

Defendant, West Creek Financial, Inc.

Date: February 5, 2021.

                                               Respectfully submitted,

                                               /s/ Robert W. Murphy__________
                                               ROBERT W. MURPHY, ESQ.
                                               Georgia Bar No. 531062
                                               1212 S.E. 2nd Avenue
                                               Fort Lauderdale, Florida 33316
                                               Telephone: (954) 763-8660
                                               Fax: (954) 763-8607
                                               rwmurphy@lawfirmmurphy.com

                                               /s/ David F. Addleton
                                               DAVID F. ADDLETON, ESQ.
                                               Georgia Bar No. 005050
                                               ADDLETON LTD. CO.
                                               P.O. Box 416
                                               Macon, GA 31202
                                               Telephone: (478) 227-9007
                                               Fax: (888) 398-0898
                                               dfaddleton@gmail.com
                                               Counsel for Plaintiff
         Case 5:20-cv-00250-MTT Document 34 Filed 02/05/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Voluntary
Dismissal Without Prejudice was filed electronically with the Court on February 5, 2021 and
served on counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF
or in some other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic filing.

                                            /s/ Robert W. Murphy
                                            Attorney
